PER CURIAM.
Appellant filed a counterclaim for conversion of an automobile in connection with a suit in the nature of interpleader filed by appellee. Appellant was granted summary judgment on the complaint in the nature of interpleader. Appellant’s counterclaim for conversion was set for trial. A jury was empaneled and sworn. However, the trial judge voluntarily dismissed the counterclaim, without prejudice, on the ground that it was an improper adjunct to an inter-pleader suit.
Appellant contends that the trial court erred in dismissing the counterclaim. We find merit in this contention and reverse. See Trak Microwave Corporation v. Medaris Management, Inc., 236 So.2d 189 (Fla. 4th DCA 1970).
Reversed and remanded for further proceedings upon the counterclaim.